PER CURIAM.
Elester S. Roberts appeals an adverse order entered in proceedings instituted under Criminal Procedure Rule No. 1, F.S. A. ch. 924 Appendix. The motion for post conviction relief did not allege any matters for which such relief could be granted. See and compare Stacey v. State, Fla.App. 1964, 165 So.2d 222; Dias v. State, Fla.App. 1963, 158 So.2d 766; Savage v. State, Fla.App.1963, 156 So.2d 566; Auflick v. State, Fla.App.1963, 158 So.2d 767; King v. State, Fla.App.1963, 157 So.2d 440.
Affirmed.
SMITH, C. J., and SHANNON and WHITE, JJ., concur.